Citation Nr: 1210118	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left eye injury.  

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a Board videoconference hearing in December 2011.  

The  issue of entitlement to an increased rating for status post operative repair of the left shoulder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

All of the issues on the title page, with the exception of the claim of entitlement to service connection for TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record links a TBI to the Veteran's active duty service.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for entitlement to service connection for a TBI, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  This is unnecessary here with regard to the TBI claim, however, because the Board is granting the claim.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Entitlement to service connection for residuals of a traumatic brain injury (TBI)

In August 2007, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a TBI.  He wrote that the injury was the result of a 1972 motor vehicle accident.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

The service treatment records reveal that, in December 1972, the Veteran was involved in a jeep accident resulting in a head injury.  It was noted that the Veteran sustained trauma to the left eye and had a questionable history of loss of consciousness and retrograde amnesia.  

The post-service clinical records include intermittent references to the presence of a TBI.  

In support of the claim, VA arranged to have the Veteran examined in December 2007.  The examiner observed that the Veteran had a history of a closed head injury in December 1972.  Physical examination was conducted.  The diagnosis from the examination was history of traumatic brain injury 35 years prior.  The examiner specifically found the Veteran had post-traumatic headaches for which service connection had already been granted.  The examiner opined the Veteran had sustained a traumatic brain injury while on active duty.  The examiner found the symptoms alleged by the Veteran to be due to the disorder such as dizziness, sleep problems, cognitive problems and black out problems were not linked to the TBI.  

The Board finds that service connection is warranted for a TBI.  There is competent evidence of the presence of an in-service injury which is the 1972 motor vehicle accident.  There is competent evidence of a TBI as documented in the report of the December 2007 VA examination.  Finally, there is competent evidence of a link between the TBI and the in-service motor vehicle accident based on the opinion included in the report of the 2007 VA examination.  

There Board notes there is a question with regard to the Veteran's self-reported medical history.  He alleged that, during the 1972 motor vehicle accident, he was thrown 200 feet.  Significantly, the service treatment records do not document this allegation in any way.  They document that the Veteran was in a motor vehicle accident but do reference such a significant accident.  The Veteran himself has informed clinicians at the time that he did not remember what happened.  It was only after the Veteran's discharge and when he was seeking compensation from VA that he started alleging he was thrown 200 feet during the accident.  The Board finds that if, in fact, the Veteran was involved in a motor vehicle accident wherein he was thrown 200 feet in the air, at least one of the clinical records pertaining to treatment for the accident would have referenced this fact.  The failure to do so leads the Board to determine that reduced probative value is to be accorded the Veteran's self-reported military history.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Despite the finding that the Veteran lacks credibility with regard to reporting his in-service motor vehicle accident, service connection is still warranted for the TBI.  The examiner who conducted the December 2007 VA examination noted the Veteran was involved in a motor vehicle accident during active duty and there is no indication that the severity of the underlying accident was a central point in determining that the Veteran had a TBI during active duty.  The Board finds, therefore, that the December 2007 VA examination report is to be accorded probative weight with regard to the existence and etiology of a TBI.  The Veteran's credibility problem did not lessen the probative value of the opinion in the current context.  

There is no medical evidence of record which indicates that that Veteran did not have a TBI in 1972 as a result of the in-service motor vehicle accident.  

Based on the above and upon application of the benefit of the doubt, the Board finds that the competent evidence of record supports a finding that the Veteran had a TBI in 1972 as a result of a motor vehicle accident.  There is a diagnosis of the disorder which has been linked to active duty by competent medical evidence.  The disorder is manifested by headaches.  Service connection for residuals of TBI is warranted.  
 

ORDER

Entitlement to service connection for the residuals of a traumatic brain injury is granted.  


REMAND

It appears that there are outstanding VA clinical records pertinent to the Veteran's claims.  In March 2008, the Veteran's spouse wrote an email to a VA employee wherein she reported the Veteran was still missing medical records from 1973-1983 and requested information on how to find the records.  She questioned whether another VA physician might have the records and noted that these years were very pertinent to the Veteran's case.  

The Veteran's application for Social Security benefits reveals he reported being treated in the 1970's and 1980's at the Togus, Maine, VA medical facility.  

The Board's review of the claims file demonstrates that VA treatment records from the 1970's and 1980's from the Togus, Maine VA medical facility have not been associated with the claims file.  Furthermore, the Veteran has not been provided with notice that such records have not been obtained.  

A statement dated in April 2008 from the Veteran indicates that he was requesting the "service medical records from 1973 to 1983."  He wrote on the application that he would like to be informed if there were no records as he needs them for his claim.  It is noted that his treatment records for his period of active duty are on file.  Thus, it is taken that this request must be for the VA treatment records after service as there is no showing that the Veteran had any "service" from 1973 to 1983.  He was apparently provided a copy of the service treatment records on file, but, as noted, the VA records for this period do not appear to have been obtained.  It does not appear that this has been clarified with the Veteran.

Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, after making such reasonable efforts (as described in the section), is unable to obtain all of the relevant records sought, the Secretary shall notify the claimant that the Secretary is unable to obtain records with respect to the claim.  Such a notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to obtain those records; and 

(C) describe any further action to be taken by the Secretary with respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as the duty to notify a claimant of the inability to obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is required to provide the claimant with oral or written notice of that fact.  A record of any oral notice conveyed to the claimant must be made.  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  In either case, the notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible for providing the evidence. 

VA must either obtain the outstanding  service treatment records and/or VA treatment records or must ensure that the records were requested and that attempts to obtain them would be fruitless.  If the records cannot be obtained, VA must provide the Veteran with the requisite notification set out above.  

In July 2009, the RO issued a statement of the case pertaining to all the issues on appeal.  Subsequent to that time, additional medical evidence has been associated with the claims file to include VA clinical records and reports of VA examinations.  A review of this evidence demonstrates to the Board that it is potentially pertinent to the claims involving the left eye, the left shoulder, the low back, and the left knee as well as the TDIU claim.  The RO has not reviewed this evidence in connection with these claims as demonstrated by a lack of any supplemental statement of the case being issued after July 2009.  This evidence was received at the RO, and must undergo initial consideration by the RO prior to the Board considering it.  It must be sent back to the RO for appropriate review in connection with the Veteran's claims.  

The Veteran has claimed entitlement to service connection for residuals of an eye injury.  A report of a September 2010 VA eye examination has been associated with the claims file.  The diagnoses from the examination were convergence insufficiency which causes diplopia correctable by a prism; headaches; and photophobia.  The examiner opined that the eye problems were most likely not related to an in-service injury in 1973.  Significantly, the examiner did not provide any rationale to support his opinion.  The failure of the examiner to provide a rationale for his finding negates the probative value of the etiology opinion.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds the examiner who conducted the September 2010 VA examination must be contacted and requested to provide an addendum to the examination report which provides a rationale supporting the findings from the examination.  

The Veteran has claimed entitlement to TDIU.  Service connection is currently in effect for PTSD (evaluated as 70 percent disabling), for migraine headaches secondary to head trauma (evaluated as 50 percent disabling), for status post operative repair of the left shoulder (evaluated as 20 percent disabling), and for bilateral hearing loss which has been evaluated as noncompensably disabling.  The Veteran has not been afforded a VA examination which takes into account the effect that all of his service-connected disabilities have on his ability to obtain and maintain gainful employment.  A December 2007 VA examination only addressed the service-connected disabilities of headaches, hearing loss and a left shoulder disorder.  The Board notes that service connection for PTSD was granted subsequent to the December 2007 VA examination.  The Board finds the Veteran should be afforded a VA examination to determine if TDIU is warranted based on all of his service-connected disabilities.  

The Board further notes that service connection claims are being remanded for additional development and adjudication by this decision.  These service connection claims are inextricably intertwined with the TDIU claim.  

The Veteran has claimed entitlement to service connection for gastritis.  The Veteran has opined that the disorder was secondary to medication he was taking for his service-connected disabilities.  A review of the claims file demonstrates that the Veteran was provided with proper VCAA notice regarding direct service connection for gastritis but was not provided with proper notification regarding claims for service connection on a secondary basis.  The Veteran must be provided with proper notification regarding claims for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper VCAA notification for his gastritis claim on a secondary basis.  

2.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who treated him for tinnitus, an eye disorder, a back disorder, a left knee disorder, gastritis, and/or a right shoulder disorder since his discharge from active duty.  After securing any necessary releases, obtain those records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  The Board is particularly interested in obtaining the VA medical records generated by the VA medical facility located in Togus, Maine for the 1970's and 1980's.  Also request from the appropriate sources the Veteran's service treatment records (if any) dated from 1973 to 1983.  (Associated with this action, appellant should be contacted to ascertain whether he was talking about VA rather than "service" treatment records.)  

Thereafter, for any records identified by the Veteran and for all VA records, inform the Veteran of the following: (a) the specific records the RO is unable to obtain as set out above; (b) the efforts that the RO made to obtain those records; (c) any further action to be taken by the RO with respect to the claims; and for non-VA records (d) that the Veteran is ultimately responsible for providing the evidence.  The RO must provide this notice for all evidence which VA attempted to obtain without success during the course of the appeal.  The Veteran must then be given an opportunity to respond.  

3.  Return the claims file to the examiner who conducted the September 2010 VA eye examination and request that he provide a rationale for why he found the Veteran did not have an eye disorder which was etiologically linked to his active duty service.  The examiner should be informed that the standard of proof to be used is "at least as likely as not" (a 50 percent or greater likelihood) that the Veteran has an eye disorder which is etiologically linked to the Veteran's active duty service.  The examiner must be informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The rationale must be supported, to the extent possible, by citations to the medical evidence in the claims file.  The examiner should reconcile the opinion with all other clinical evidence of record.  

If the opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner who conducted the September 2010 VA eye examination is not available, arrange to have the above questions answered by a suitably qualified health care professional.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  

4.  Schedule the Veteran for a VA examination(s) for the purpose of determining the impact that his service-connected for PTSD, migraine headaches, status post operative repair of the left shoulder, bilateral hearing loss, and residuals of a TBI have on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation.  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  The examiner(s) should include a discussion of all functional impairment caused by the service connected disabilities, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.

The examiner(s) should reconcile the opinion(s) with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

5.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the issues on appeal.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative which addresses all evidence received subsequent to the July 2009 statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claim(s) should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


